Citation Nr: 1520558	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-29 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for ischemic heart disease, claimed as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.   


FINDINGS OF FACT

1. The Veteran is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam. 

2. The Veteran has a current diagnosis of coronary artery disease, which is included in VA's definition of ischemic heart disease. 

3. Ischemic heart disease, diagnosed as coronary artery disease, is presumed to be a result of exposure to herbicides.


CONCLUSION OF LAW

Coronary artery disease is presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for coronary artery disease herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran contends that he was exposed to herbicides while serving in Vietnam and currently has a diagnosis of coronary artery disease. Therefore, he claims that presumptive service connection is warranted for his ischemic heart disease.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  A presumption of service connection now exists if a Veteran is diagnosed to have certain enumerated diseases associated with exposure to certain herbicide agents, to include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 38 C.F.R. § 3.309(e).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

As an initial matter, the Board notes that the Veteran's service personnel records confirm that he served in the Republic of Vietnam from July 1966 through August 1967.  Therefore, he is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam.  As such, the remaining inquiry is whether he has a current diagnosis of ischemic heart disease as defined by regulation.

In this regard, records from the Veteran's private treating physician, Dr. Jenkins, reflect diagnoses of coronary artery disease and ventricular tachycardia in January 2012.  In August 2012, a VA examiner determined that the Veteran's symptoms were related to his ventricular tachycardia and that such was not related to a diagnosis of ischemic heart disease.  The examiner observed Dr. Jenkins' diagnosis of coronary artery disease, but indicated that there was no evidence of occlusive disease over 50 percent in any vasculature in the heart and the Veteran had normal echocardiograms with normal left ventricular ejection fraction for the last several years.  As such, he found that the Veteran did not have active ischemic heart disease and his cardiac studies did not support a diagnosis of ischemic heart disease per the VA diagnostic criteria.  Specifically, as the echo recommendations from January 2012 clearly stated that the Veteran had mild left main proximal ischemic coronary artery disease, such was less than 50 percent occlusion and, therefore, did not meet the diagnostic criteria, and he has not had a myocardial infarction, coronary revascularization, bypass surgery, or any of the other qualifying diagnostic criteria for ischemic heart disease.  The examiner also noted that a February 2012 record indicated that there was no sign of significant coronary disease.  Thereafter, in a detailed September 2012 statement, Dr. Jenkins reported relevant clinical findings and concluded that the Veteran had coronary artery disease without question, but did not have objective evidence of clinical ischemia. 

Consequently, when resolving all doubt in favor of the Veteran, the Board finds that he has a current diagnosis of coronary artery disease, which is included in VA's definition of ischemic heart disease, and such is presumed to be a result of exposure to herbicides.  The Board acknowledges that the Veteran's coronary artery disease has been described as mild and, as the August 2012 VA examiner noted, did not result in serious symptoms such as 50 percent occlusion, myocardial infarction, coronary revascularization, or bypass surgery.  However, the fact remains that he has been assigned a diagnosis of coronary artery disease, which is included in the definition of ischemic heart disease.  Therefore, the Board finds that service connection for such disease, presumptively related to the Veteran's in-service herbicide exposure, is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309; Gilbert, supra.


ORDER

Service connection for coronary artery disease is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


